                                                                     FILEifJ IN OPEN COURT
                                                                     oNa!~rA.u,S
                                                                         Pe   ore,t@0 5 LJIJr., Clerk
                                                                         US District Court
                                                                         Eairtem District of NC

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                              NO. 7:19-CR-00099-3FL

UNITED STATES OF AMERICA

                 v.

JENNIFER RUBY LIN THOMAS


                      PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 24, 2019, and the defendant's guilty plea to offenses in violation

of 21 U.S.C. §§ 841(a)(l) and 846, the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, to wit: $3,995.00 in United States currency seized on

September 25, 2018, of which $444 was seized from Juston Leon Williams; $3,200

was seized from Jennifer Ruby Lin Thomas; and $351 was seized from a Jeep vehicle

occupied by Maricus Cornell Williams and Jennifer Ruby Lin Thomas;

       AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

therein, the United States is now entitled to entry of a Preliminary Order of

Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

subject to forfeiture, to conduct any discovery the Court considers proper in

identifying, locating, or disposing of the property, and to commence proceedings that

comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

P. 32.2(b)(3).

       It is hereby ORDERED, ADJUDGED and DECREED:

                                          1
\
    '!

                1.     That based upon the plea of guilty by the defendant, the United States

         is hereby authorized to seize the above-stated property, and it is hereby forfeited to

         the United States for disposition in accordance with the law, subject to the provisions

         of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P. 32.2(b)(3).

               2.     That upon sentencing and issuance of the Judgment and Commitment

         Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

         Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

         Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

         shall be final as to the defendant upon entry.

               3.      That pursuant to 21 U.S.C. § 853(n), the United States shall publish

         notice of this Order and of its intent to dispose of the property in such manner as the

         Attorney General or the Secretary of Treasury directs, by publishing and sending

         notice in the same manner as in civil forfeiture cases, as provided in Supplemental

         Rule G(4).    Any person other than the defendant, having or claiming any legal

         interest in the subject property must file a petition with the Cdurt within 30 days of

         the publication of notice or of receipt of actual notice, whichever is earlier.

               The petition must be signed by the petitioner under penalty of perjury and

         shall set forth the nature and extent of the petitioner's right, title, or interest in the

         subject property, and must include any additional facts supporting the petitioner's

         claim and the relief sought.

               4.      That upon adjudication of all third party interests this Court will enter

         a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).


                                                     2
SO ORDERED, tm;;) 0 "day of   did,,,,   2:5
                                          2020.




                                 3
